Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Randall Greenough, Appellant                           Appeal from the 402nd District Court of
                                                        Wood County, Texas (Tr. Ct. No. 22,719-
 No. 06-18-00019-CR          v.                         2015). Memorandum Opinion delivered by
                                                        Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment in trial court cause number 22,719-
2015 and render a judgment of acquittal as it relates thereto.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED JULY 13, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk